 



EXHIBIT 10.55
AMENDMENT NO. 1 TO
MANUFACTURING AND LICENSING AGREEMENT

     
By:
  Widmer Brothers Brewing Company, an Oregon corporation (“Widmer”)
 
  929 N. Russell
 
  Portland, Oregon 97227
 
   
and:
  Redhook Ale Brewery Incorporated, a Washington corporation (“Redhook”)
 
  14300 NE 145th Street
 
  Woodinville, Washington 98072
 
   
Date:
  December 31, 2006

          This Amendment No. 1 to Manufacturing and Licensing Agreement (the
“Amendment”) is entered into by and between Widmer and Redhook as of the date
first set forth above.
BACKGROUND
     A.  In August of 2006, Widmer and Redhook entered into a Manufacturing and
Licensing Agreement (the “Agreement”) pursuant to which Redhook agreed to
manufacture, bottle, and package certain Widmer Products at the Redhook
Facility. Capitalized terms in this Amendment have the meanings ascribed to them
in the Agreement.
      B. The Term of the Agreement expires on December 31, 2006. The parties
desire to extend the Term.
AMENDMENT
          Based on the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Widmer and Redhook hereby agree amend the Agreement as follows:
1. The Term is hereby extended until December 31, 2007.
2. The Widmer Products do not include Widberry beer. The specifications to
Widberry beer are hereby deleted.
3. All other terms and conditions set forth in the Agreement arc hereby ratified
and affirmed.
     The parties have executed this Amendment as of the date first forth above.
     Signatures on the following page.

 



--------------------------------------------------------------------------------



 



      WIDMER BROTHERS BREWING
COMPANY
 
   
By:
  /s/ Sebastion Pastore
 
   
 
   
Name:
  Sebastion Pastore
 
   
Title:
  VP Brewing Ops.

      REDHOOK ALE BREWERY
INCORAPORATED
 
   
By:
  /s/ David J. Mickelson
 
   
 
   
Name:
  David J. Mickelson
 
   
Title:
  President CFO



     Craft Brands Alliance LLC hereby consents to the terms and conditions set
forth in this Agreement.

          CRAFT BRANDS ALLIANCE LLC    
 
       
By:
  Terry E. Michaelson    
 
       
Name:
  Terry E. Michaelson    
 
       
Title:
  President    

 